UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1503


ANA MAHU; DENIS IGOREVICH ZERNYUKOV,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2013              Decided:   October 21, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander J. Segal, GRINBERG & SEGAL, P.L.L.C., New York, New
York, for Petitioners.    Stuart F. Delery, Assistant Attorney
General, Linda S. Wernery, Assistant Director, Gregory M. Kelch,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ana Mahu, a native and citizen of Moldova, and Denis

Igorevich Zernyukov, a native and citizen of Russia, petition

for   review    of    an   order    of   the     Board     of    Immigration    Appeals

(“Board”) denying their motion to reopen.                        We have thoroughly

reviewed   the       record,     including      Zernyukov’s       affidavit     and   his

documentary evidence and conclude that the record evidence does

not   compel     a    ruling     contrary       to   any    of   the   administrative

findings of fact, see 8 U.S.C. § 1252(b)(4)(B) (2006), and that

the Board did not abuse its discretion in denying the motion.                          8

C.F.R. § 1003.2(a) (2013); INS v. Doherty, 502 U.S. 314, 323-24

(1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009).

            Accordingly, we deny the petition for review for the

reasons stated by the Board.                See In re: Mahu (B.I.A. Apr. 9,

2013).     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented    in    the   materials

before   this    court     and    argument      would      not   aid   the    decisional

process.

                                                                       PETITION DENIED




                                            2